DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the application filed on 2/19/2020 Claims 1-21 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment member” in claims 5- 7 “biasing member” in claim 6-8, 16, “hinge system” in claim 8, “retention system” in claims 11, 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haupt (US 2,904,034).
With respect to claim 1, Haupt teaches An airway clearance system (Fig.1 and 2) comprising:  5a bladder (Fig.2, 24 “bellows unit”) moveable between an expanded state (Fig.2, 24a, col. 4, lines 20-21, where the bellows is in its “extended state”) and a compressed state (Fig.2, 24), the bladder defining a first volume in the expanded state (24a) and a second volume in the compressed state (24), the second volume being less than the first volume (as shown in Fig.2); a negative pressure relief valve (Fig.2, 9) coupled to the bladder (valve 9 is coupled to the bladder 24 via housing 14) and in fluid communication with the bladder (col.4, lines 52-60), the negative pressure relief valve configured to supply fluid to the bladder 10from an atmosphere surrounding the bladder when the bladder moves from the compressed state to the expanded state (col.3, lines 27-31, where the valve unit controls the negative pressure of the chamber and allows air to enter from the outside when opened; and col. 4, lines 52-60); a positive pressure relief valve (Fig.2, 8) coupled to the bladder (valve 8 is coupled to the bladder 24 vis housing 14) and in fluid communication with the bladder (col.4, lines 35-41), the positive pressure relief valve (8) configured to supply fluid to the atmosphere from the bladder when the bladder moves from the expanded state to the 15compressed state (col.3, lines 13-14 and col. 4, lines 35-41); a port (Fig.2, 7 “chamber”) in fluid communication with the bladder (col.3, lines 42-45), the port (7) configured to supply fluid from the bladder when the bladder moves from the expanded state to the compressed state and to supply fluid to the bladder when the bladder moves from the compressed state to the expanded state (col.4, lines 14-69, pressure is increased in chamber 7 when bellows is compressed, and pressure decreases in chamber 7 when the bellows is expanded).
With respect to claim 3, Haupt teaches wherein the negative pressure relief valve includes an adjustable first check valve (col.3, lines 37-41), and the positive pressure relief valve includes an adjustable second check valve (col.3, lines 20-26).
With respect to claim 4, Haupt teaches wherein the adjustable first check valve is 30operable to prevent a flow of fluid from the bladder to the atmosphere (col.3, lines 30-42), and wherein the adjustable second check valve is operable to prevent a flow of fluid from the atmosphere to the bladder (col.3, lines 20-26).
With respect to claim 5, Haupt teaches wherein the adjustable first check valve 35includes a housing (Fig.2, 14) and an adjustment member (Fig.2, 21; col. 3, lines 38-41, “guide”) threadably coupled to the housing (col.3, lines 37-41, guide 21 is threadably engaged to valve stem 22 and coupled to housing via disc 19).
With respect to claim 6, Haupt teaches wherein one of the housing and the adjustment member includes an outlet (Fig.1, 2; outlets are circular openings in sidewalls of 8 and 9), and wherein the adjustable first check valve includes a valve disk (Fig.2, 19; col.3 lines 37-41) and a biasing member (Fig.2, 20; col. 3, lines 33), the biasing member operable to bias the valve disk into 5engagement with the one of the housing (col.3, lines 27-41) and the adjustment member to adjust a rate of fluid communication between the bladder and the atmosphere (col.3, lines 37-41).
With respect to claim 7, Haupt teaches wherein the adjustment member is operable to increase a biasing force produced by the biasing member (col.3, lines 27-41).
With respect to claim 9, Haupt teaches wherein the bladder includes an upper plate (Fig.2, where the upper plate is the bottom surface of 5), a lower plate (Fig.2, where the lower plate is the  and a shell coupled to the upper plate and the lower plate (Fig.2, the shell is the compressible cylindrical wall connected between the upper plate and lower plate).
With respect to claim 10, Haupt teaches wherein the upper plate is parallel to the lower plate in the expanded state and the compressed state (see Fig.2).

Claim(s) 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al. (5,787,880).
With respect to claim 14, Swanson teaches An airway clearance system (Fig.1) comprising:  16WO 2019/046367PCT/US2018/048448 an upper plate (21); a lower plate (22); a shell (14) coupled to the upper plate and the lower plate to define a bladder (Fig.2); a hinge system (col.2, line 24, “scissor type arrangement”) operable to control a movement of the upper plate relative to the lower 5plate between an expanded state and a compressed state (col.2, lines 33 “to maintain walls in a parallel relationship”), the hinge system including: a first arm (Fig.2 and 3, 25 and 26) having a first end operable to pivot relative to the upper plate (col.2, lines 34-36, within rotary bearings 27 and 28) and a second end operable to translate relative to the lower plate (col.2, lines 36-38, within “slideway” 29); and a second arm (35) pivotally coupled to the first arm (col.2, lines 38-39, Fig.2 at 31) and having a first end operable to pivot relative to the lower plate (col.2, lines 40-41, within rotary bearings 36 and 37) and a second end operable to translate relative to the upper 10plate (col. 2 lines 41-42, within “cage” 38); and a port (11 and 23) in fluid communication the bladder, the port (11 and 23) configured to supply fluid from the bladder when the bladder moves from the expanded state to the compressed state (col.27-32 “while when the walls are moved toward each other to deliver air, the element 24 closes against its seat to allow all the air to flow out of outlet 11 to the delivery tube. “) and to supply fluid to the bladder when the bladder moves from the compressed state to the expanded state (col. 2, lines 25-29, “Upon opening movement of the wall 21 and 22 the member 24 moves away from its seat to allow air to fill the chamber”). 
claim 16, Swanson teaches further comprising a biasing member (Fig.2, spring 41) having a first end engaging the upper plate (Fig.2, “fixedly attached” to upper plate 21) and a second end engaging the lower plate (via the second arm, where the biasing spring pulls on the upper end of the second arm 35, which in turn engages the lower plate to push the bellows to an open position, col.2, lines 48-21), the 25biasing member operable to bias the upper plate away from the lower plate (col.2, lines 48-51, “to bias the walls 21 and 22 toward the open position”).
With respect to claim 18, Swanson teaches wherein the upper plate (21) is parallel to the lower plate (22) in the expanded state and the compressed state (see Fig.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haupt in view of Korneff (US 2014/0107518 A1).
With respect to claim 2, Haupt teaches the limitations of claim 1.
further comprising a gauge operable to measure a pressure or rate of a flow of the fluid through at least one of the negative pressure relief valve, the positive pressure relief valve, or the port.
However, Korneff teaches a resuscitation bladder (Fig.1A) further comprising a manometer (Fig.5, 500) located in the port of the bladder (120, “bag housing”) to allow for the measurement of the airway gas pressures ([0019]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Haupt to further comprise a gauge in the port as taught by Korneff to measure the pressure of the gases within the device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haupt in view of Garfield et al. (US 5,313,938 A).
With respect to claim 8, Haupt teaches the limitations of claim 1 and teaches further comprising a hinge system (see Fig.2, 25-29 and 35, rod, brackets, pivot, and gear; col. 3 lines 42-66) operable to control a movement of the bladder between the expanded state and the compressed state (col.3, lines 42-66 describe how the rod, brackets, pivot and gear drive the bellows).
Haupt does not teach a biasing member operable to bias the bladder from the compressed state to the expanded state.
However, Garfield teaches a resuscitation device (Fig.2) wherein a biasing member (“compression spring” 24) operable to bias the bladder from the compressed state to the expanded state (col. 5, lines 28-35).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the bladder Haupt to further comprise a biasing member to resiliently expand the bladder to a fully expanded volume.

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt in view of McCombs et al. (US 4,441,506 A).
With respect to claim 11, Haupt teaches the limitations of claim 9.
Haupt does not teach further comprising a retention system configured to secure the bladder in the compressed state.
However, McCombs teaches a respiratory bellows (Fig.16) further comprising a retention system (“fasteners” 112, 114) configured to secure the bellows in the compresses state (col.8, lines 34-40).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the bellows of Haupt to further comprise a retention system to secure the device in compressed state when not in use.
With respect to claim 12, Haupt as modified teaches wherein the retention system (Mccombs, Fig.16, 112 and 114) includes: a strap having a first end and a second end, the first end coupled to one of the upper 10plate (see strap 112) or the lower plate (see strap 114); and a key coupled to the second end of the strap and operable to be removably secured to the other of the upper plate or the lower plate in the compressed state (McCombs explains that the fasteners 112 and 114 may also comprise snaps, col.8, lines 34-40).
With respect to claim 13, Haupt as modified teaches wherein the other of the upper plate or the 15lower plate include a recess (col. 8 lines 34-40, female side of a snap) operable to receive the key (col. 8, lines 34-40, or male portion of a snap).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Frimberger (5,109,833).
claim 15, Swanson teaches further comprising an upper rail (“cage” 38) coupled to the upper plate (22) and a lower rail (“slideway” 29) coupled to the lower plate (22), the upper rail (38) having a first slot (space in 38 shown in Fig.2 where arm 35 is slidably received) and the lower rail having a second slot (space in 29 shown in Fig.2 where arm 26 is slidably received), the first end of the first arm pivotally coupled to the upper plate (22, via rotary bearings 27 and 28), the second end of the first arm (arms 25 and 26, within 29) translatably disposed within the second slot (see Fig.2 slot where the end of arm 26 is “slidably retained” within the slot of 29; col.2, lines 36-38), and the first end of the second arm pivotally coupled to the lower plate (via rotary bearings 36 and 37), and the second end of the second arm translatably disposed within the first slot (see Fig.2 where arm 35 is “slidably retained” within “cage” 38; col. 2 lines 41-42). 
Swanson does not teach the first end of the first arm pivotally coupled to the upper rail or the first end of the second arm pivotally coupled to the lower rail. 
However, Frimberger teaches a respiratory device (Fig.2) comprising a hinge system with an upper rail (12) and a lower rail (15), and wherein the first end of the first arm (14) pivotally coupled to the upper rail (at 23) or the first end of the second arm (13) pivotally coupled to the lower rail (at 23 on rail 15) as a known alternative for coupling hinge arms to an upper plate and lower plate of an expandable respiratory bellows device (col.2, lines 30-45).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the rotary bearings and upper and lower rails of Swanson to be the upper and lower rails of Frimberger as a known alternative structure for expanding and collapsing a respiratory bellows device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (5787880 A).
claim 17, Swanson teaches further comprising: a negative pressure relief valve (Fig.2, check valve 23) in fluid communication with the bladder (see Fig.2), the negative pressure relief valve (23) configured to supply fluid to the bladder 30from an atmosphere surrounding the bladder when the upper plate moves from the compressed state to the expanded state (col.2, lines 26-30, “an inlet with a check valve 23 having a resilient elastic flapper 24 cooperating with a perforated seat element 25. Upon opening movement of the wall 21 and 22 the member 24 moves away from its seat to allow air to fill the chamber”); a positive pressure relief valve (Fig.1, 40) coupled to the upper plate (21) and in fluid communication with the bladder (see Fig.2), the positive pressure relief valve configured to supply fluid to the atmosphere from the bladder when the upper plate moves from the expanded state to the 35compressed state (col.2, lines 60-67, “a pressure relief valve to adjust its opening for the maximum pressure for an adult, when it is in the child position it adjusts for the maximum pressure for a child, and similarly for an infant. In the modification shown, the relief valve consists of three valves, a low pressure valve 46 for infants, an intermediate pressure valve for children 48, and the highest pressure valve 50, for adults.”)
Swanson does not teach that the negative pressure relief valve is coupled to the upper plate. 
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to couple the negative pressure relief valve to the upper plate as the negative pressure relief valve would still provide the predictable results of increasing the pressure within the bellows. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. See MPEP 2144.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of McCombs et al. (4,441,506).
claim 19, Swanson teaches the limitations of claim 14 and teaches that the device can be stored in a minimum amount of space by clamping the sides of the device to the minimum volume (col.3, lines 10-12).
Swanson does not teach further comprising a retention system configured to secure the upper plate in the compressed state.
However, McCombs teaches a respiratory bellows device (Fig.16) comprising a retention system (fasteners, 112 and 114) configured to secure the upper plate in the compressed state (col.8, lines 34-40).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Swanson to further comprise a retention system as taught by McCombs to secure the upper plate to the lower plate for storing in a minimum amount of space.
With respect to claim 20, Swanson as modified teaches wherein the retention system (Fig.16, 112 and 114) includes: a strap having a first end and a second end, the first end coupled to one of the upper 10plate (see strap 112) or the lower plate (see strap 114); and a key coupled to the second end of the strap and operable to be removably secured to the other of the upper plate or the lower plate in the compressed state (McCombs explains that the fasteners 112 and 114 may also comprise mating slots and tabs, or snaps, col.8, lines 34-40).
With respect to claim 21, Swanson as modified teaches wherein the other of the upper plate or the 15lower plate include a recess (slot, col. 8 lines 34-40, or female side of a snap) operable to receive the key (tab, col. 8, lines 34-40, or male portion of a snap).

Conclusion
Shaw (US 7,284,554 B2) teaches a similar respiratory device comprising a hinge system. Heilbron et al. (4,934,360) teaches a similar respiratory device comprising a biasing means and negative and positive pressure valves. Claussen (3,918,317) teaches a similar respiratory device comprising a hinge system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785